Case 1:14-cv-07009-LLS Document 135 Filed 02/05/21 Page 1 of 2
         Case 1:14-cv-07009-LLS Document 135 Filed 02/05/21 Page 2 of 2



Anderson
      on + Wanca

By:
Brian J. Wanca
Ryan M. Kelly
Ross M. Good
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
(847) 368-1500
bwanca@andersonwanca.com
rkelly@andersonwanca.com
rgood@andersonwanca.com




                                  CERTIFICATE OF SERVICE


       I hereby certify that on February 5, 2021, I electronically filed the foregoing Joint

Stipulation of Voluntary Dismissal with the Clerk of the Court using the CM/ECF system which

will send notification of such filings to all counsel of record.



                                                        /s/ Ross M. Good




                                                   2
